Case 2:15-cv-06076-MCA-MAH Document 400 Filed 02/11/20 Page 1 of 2 PagelD: 6880

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

SECURITIES AND EXCHANGE
COMMISSION, CA No. 15-cv-06076 (MCA)
Plaintiff,
v. DECLARATION OF JOHN
DONNELLY REGARDING SERVICE
DUBOVOY, et al., - BY PUBLICATION
Defendants.

 

 

I, John Donnelly, declare as follows:

1. I am counsel for plaintiff Securities and Exchange Commission (the
“Commission”) in this action. I make this Declaration regarding service on Defendants
Oleksander Ieremenko, Ivan Turchynov, and Pavel Dubovoy via publication pursuant to the
Court’s Order Authorizing Alternative Means of Service and Statement of Reasons, dated
November 20, 2019, docket number 392 (“Order”).

2. The Order directed Plaintiff, within 75 days of entry of the Order, to publish
notice of this case in the New York Times International Edition one day per week for four
consecutive weeks. Plaintiff has served defendants in accordance with the Order.

3. A true and correct copy of the notice of this action that was published in the New
York Times International Edition is attached hereto as Exhibit 1. This notice was published on
the following dates: December 9, 2019; December 16, 2019; December 23, 2019; and December
30, 2019. True and correct copies of the pages on which the notice ran on those dates are
attached hereto as Exhibits 2, 3, 4, and 5 respectively.

4. To date, none of these three Defendants has appeared in this action or contacted

counsel for the Commission.
Case 2:15-cv-06076-MCA-MAH Document 400 Filed 02/11/20 Page 2 of 2 PagelD: 6881

I declare under penalty of perjury under the laws of the United States of America,

pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct to the best of my knowledge,

/

i Donnelly
Dated: February 10, 2020

information and belief.
